Case 3:20-cv-00784-MMH-MCR Document 19 Filed 01/25/21 Page 1 of 2 PageID 128




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


    NORTHEAST BANK,

                 Plaintiff,

    vs.                                                    Case No. 3:20-cv-784-J-34MCR

    GINGERBREAD HOUSE LEARNING
    CENTER, INC., DERVENT RICHARDS,
    and MARIEKA N. RICHARDS,

                 Defendants.



                                            ORDER

          THIS CAUSE is before the Court sua sponte. Business Lenders, LLC (Business

    Lenders) initiated this action in this Court against Defendants Gingerbread House Learning

    Center, Inc., Dervent Richards, and Marieka N. Richards on July 14, 2020.             See

    Complaint (Doc. 1).       In doing so, Business Lenders invoked the Court’s diversity

    jurisdiction pursuant to 28 U.S.C. § 1332. See Complaint ¶ 6. When reviewing the

    Complaint, the Court identified several jurisdictional pleading deficiencies and ordered

    Business Lenders to provide the Court with additional information to enable it to determine

    whether it had diversity jurisdiction over this action. See Order (Doc. 5), entered on July

    16, 2020. On July 24, 2020, Business Lenders filed a response to the Court’s order, in

    which Business Lenders provided the information requested by the Court. See Plaintiff’s

    Response to Court Order (Doc. 5), (Doc. 6). However, Business Lenders subsequently

    filed a motion to substitute Northeast Bank as the Plaintiff in this action. See Amended
Case 3:20-cv-00784-MMH-MCR Document 19 Filed 01/25/21 Page 2 of 2 PageID 129




    Motion to Substitute Party Plaintiff (Doc. 17; Motion), filed on November 20, 2020. 1 Judge

    Richardson granted the Motion on January 21, 2021, and Northeast Bank, the successor

    in interest of Business Lenders, LLC, became the named plaintiff in this action. See Order

    (Doc. 18). Upon review of the record in this case, the Court finds that Northeast Bank has

    failed to provide the Court with the information necessary to determine its citizenship.

    Accordingly, to ensure the Court’s continuing diversity jurisdiction over this action, the

    Court will direct the Plaintiff, Northeast Bank, to file a notice properly identifying its

    citizenship. Accordingly, it is

            ORDERED:

            Plaintiff Northeast Bank shall have up to and including February 8, 2021, to provide

    the Court with sufficient information so that it can determine whether it continues to have

    diversity jurisdiction over this action.

            DONE AND ORDERED in Jacksonville, Florida this 25th day of January, 2021.




    lc27
    Copies to:
    Counsel of Record
    Pro se parties




    1         Business Lenders had filed an earlier motion to the same effect. See Motion to Substitute Party
    Plaintiff (Doc. 10), filed on October 1, 2020. However, the Honorable Monte C. Richardson, United States
    Magistrate Judge, denied the earlier motion without prejudice for failure to comply with Local Rule 3.01(g),
    United States District Court, Middle District of Florida. See Endorsed Order (Doc. 12), entered on October
    5, 2020.




                                                       -2-
